DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-10 & 15-24 are pending in the present application and are considered in this action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections under 35 USC 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1-10 & 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates generally to online fraud detection and, more particularly, to network-based systems and methods for authenticating users that have previously been authenticated through a private network.  The method of the claimed invention includes: receive, from a merchant computing device associated with a merchant, an authentication request message corresponding to an online payment transaction initiated by a consumer computing 
“analyze the authentication request message ……. by comparing at least one of a geographic location and a host IP address of the purported cardholder to the at least one of the geographic location and the public IP address of the organization.”   None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior arts (US20160180333A1; and US20160294810A1) taken alone or in combination, fail to explicitly teach each and every limitations of claims 1, 9 and 16. 
Furthermore, Examiner cannot find prior art of reference dated before October 13, 2016 that teaches the limitations of either claim 1 or 9 or 16. 
Viewed as a whole, in the ordered combination of elements that teaches a system and a method of “receive, from a merchant computing device associated with a merchant, an authentication request message corresponding to an online payment transaction initiated by a consumer computing device accessing a merchant website of the merchant via a network associated with an organization, wherein the consumer computing device is associated with a purported cardholder purporting to be an actual cardholder, wherein the authentication request message includes pre-authentication data, the pre-authentication data including (i) an identifier of the organization associated with the network, wherein the network includes a network authentication server; (ii) a flag that indicates that the purported cardholder accessed the merchant computing device through the network via the consumer computing device, the pre-authentication data indicating that the purported cardholder was authenticated by the network .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	4/10/2021                                                                                                                                                                                    
/JAMES D NIGH/             Senior Examiner, Art Unit 3685